Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4 – 11, 13, 15 – 23 are pending.

Allowable Subject Matter
Claims 1, 2, 4 – 11, 13 and 15 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 14 and 20 directed to receiving a first value for a first key at a first storage that is located in a first network location of a distributed platform based on a first message issued by a first user to the first network location; receiving a second value for the first key at a second storage that is located in a second network location of the distributed platform based on a second message issued by a second user a to the second network location, and wherein the second message arrives at the second network location before the first value from the first message is distributed for storage across different network locations of the distributed platform; comparing properties of the first message received at the first network location with properties of the second message received at the second network location in selecting between distributed storage of the first value or the second value for the first key across the different network locations of the distributed platform; storing the second value as a current value for the first key at the first storage and the second storage in response to forming a consensus on the second value over the first value based on said comparing of the properties of the first message and the second message; and distributing, in response to a request that is directed to the first key, the second value from at (i) the first storage based on the request issuing to the 2first network location and (ii) the second storage based on the request issuing to the second network location.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164